EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United Stated Code, the undersigned officer of AmeriResource Technologies, Inc. (the “Company”), does herby certify, to such officer’s knowledge, that: (a)the Annual report on Form 10-KSB for the year-ended December 31, 2007 (the “Form 10-KSB”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b)the information contained in the Form 10-KSB fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:April 15, 2008 /S/ Delmar Janovec Delmar Janovec Chief Executive Officer and Principal Financial Officer
